EXHIBIT 10.37
 
NOTE CONVERSION AGREEMENT
 
This Note Conversion Agreement is entered into effective as of this 30th day of
June2012, by and between John Robison (“the Holder”) at 3841 Fernwood Ave.,
Orange, CA., 92869, or such other place as the Holder may designate in
writing,The Guitammer Company, an Ohio corporation ("Guitammer-Ohio") and The
Guitammer Company, a Nevada corporation ("Guitammer-Nevada").
 
RECITALS
 
WHEREAS, the parties acknowledge that on May 18, 2011, Guitammer-Ohio caused the
formation of Guitammer-Nevada and entered into a Plan and Agreement of
Reorganization with Guitammer-Nevada to form a holding company structure whereby
Guitammer-Ohio became a wholly owned subsidiary of Guitammer-Nevada; and.  


WHEREAS, John Robisonholds a Promissory Note dated as of February 2, 2011, in
the aggregate principal amount of $50,000 (the “Principal”)  of Guitammer-Ohio
with remaining balance at June 30, 2012 of $42,500, that bearsinterest (the
“Interest”) at the rate of 7.0% per annum,  (the “Note”); and


WHEREAS, the Holder, and the board of directors of Guitammer-Ohio and
Guitammer-Nevada deem it advisable and in the best interests of said Holder and
the corporation and their respective shareholders that the Principal of the Note
may be convertible into shares of Common Stock of Guitammer-Nevada (the “Common
Stock”) at the option of the Holder.


NOW THEREFORE, for the mutual consideration set out herein, and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
1.             Conversion of Note.  The Note shall be convertible into shares of
Common Stock, on the terms and conditions set forth in this Section 1.
 
(a)           Conversion Right.  The Holder shall be entitled to convert the
outstanding and unpaid Debt into fully paid and non-assessable shares of Common
Stock.  Guitammer-Nevada shall pay any and all stock transfer, stamp,
documentary and similar taxes (excluding any taxes on the income or gain of the
Holder) that may be payable with respect to the issuance and delivery of shares
of Common Stock to the Holder upon conversion of  Conversion Amount.  To the
extent permitted by law, Guitammer-Nevada and the Holder acknowledge and agree
that conversion of the Conversion Amount into shares of Common Stock pursuant to
the terms of this Section 1(a) will not be treated as a taxable transaction
and Guitammer-Nevada and the Holder agrees to report any such conversion in a
manner consistent with the foregoing treatment.
 
(b)           Conversion Rate.  The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 1(a) (the
“Conversion Rate”) shall be determined by dividing (x) such Conversion Amount by
(y) the Conversion Price (as defined below).
 
(i)           “Conversion Amount” means the sum of (A) the Principal and (B)
accrued and unpaid Interest with respect to such Principal.
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)          “Conversion Price” means $0.25.
 
(c)           Mechanics of Conversion.
 
(i)           Conversion.  To convert the Conversion Amount into shares of
Common Stock on June 30, 2012 (a “Conversion Date”), the Holder shall transmit
by facsimile (or otherwise deliver), for receipt on or prior to 4:00 p.m.,
Nevada Time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit I (the “Conversion Notice”) to
Guitammer-Nevada.  On or before 4:00 p.m., Nevada Time, on the first (1st)
Business Day following the date of receipt of a Conversion Notice,
Guitammer-Nevada shall transmit by facsimile a confirmation of receipt of such
Conversion Notice to the Holder (at the facsimile number provided in the
Conversion Notice) and Guitammer-Nevada’s transfer agent, if any (the “Transfer
Agent”).  On or before 4:00 p.m., Nevada Time, on the third (3rd) Business Day
following the date of receipt of a Conversion Notice (the “Share DeliveryDate”),
Guitammer-Nevada shall (X) provided the Transfer Agent is participating in the
DTC Fast Automated Securities Transfer Program, cause the Transfer Agent to
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder’s or its designee's balance account with DTC through
its Deposit/Withdrawal At Custodian system, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, or if the
Holder otherwise requests, issue and deliver to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or his
designee, for the number of shares of Common Stock to which the Holder shall be
entitled.


(ii)          Legend.   Each certificate for the shares of Common Stock to be
issued to the Holder pursuant to this Section 1 will bear the following
restrictive legend:


THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO GUITAMMER-NEVADA.


2.             The Holder Representations. The Holder, represents and warrants
to Guitammer-Nevada that the statements contained in this Section 2 are true and
correct as of the date hereof.
 
2.1           The Holder is an “accredited investor” as defined by Rule 501 of
Regulation D under the Securities Act of 1933 (the “Act”), and the Holder is
capable of evaluating the merits and risks of its investment in the Common Stock
and has the ability and capacity to protect its interests.
 
2.2           The Holder understands that the Common Stock has not been
registered under the Act on the ground that the issuance thereof is exempt under
Section 4(2) of the Act and/or Regulation D thereunder as a transaction by an
issuer not involving any public offering and that, in the view of the Securities
and Exchange Commission (the “Commission”), the statutory basis for the
exception claimed would not be present if any of the representations and
warranties of the Holder contained in this Agreement are untrue or,
notwithstanding the Holder’s representations and warranties,  the Holder
currently has in mind acquiring any of the Common Stock for resale upon the
occurrence or non-occurrence of some predetermined event.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3           The Holderelects to convert the outstanding and unpaid Conversion
Amount into shares of Common Stock, it is acquiring such shares of Common Stock
as principal for its own account, and not for the benefit of any other person,
for investment purposes and not with a view to distribution or resale, nor with
the intention of selling, transferring or otherwise disposing of all or any part
thereof for any particular price, or at any particular time, or upon the
happening of any particular event or circumstance, except selling, transferring,
or disposing of the shares of Common Stock in full compliance with all
applicable provisions of the Act, the rules and regulations promulgated by the
Commission thereunder, and applicable state securities laws; and that an
investment in the shares of Common Stock is not a liquid investment.


2.4           The Holder confirms that The Holder has had the opportunity to ask
questions of, and receive answers from, Guitammer-Nevada or any authorized
person acting on its behalf concerning Guitammer-Nevada and its business and to
obtain any additional information, to the extent possessed by Guitammer-Nevada
(or to the extent it could have been acquired by Guitammer-Nevada without
unreasonable effort or expense) necessary to verify the accuracy of the
information received by the Holder.  In connection therewith, the Holder
acknowledges that the Holder has had the opportunity to discuss
Guitammer-Nevada’s business, management and financial affairs with
Guitammer-Nevada’s management or any authorized person acting on its
behalf.  The Holderhas received and reviewed all the information concerning
Guitammer-Nevada and the Common Stock, both written and oral, that the Holder
desires.  Without limiting the generality of the foregoing, the Holder has been
furnished with or has had the opportunity to acquire, and to review all
information, both written and oral, that the Holder desires with respect to
Guitammer-Nevada’s business, management, financial affairs and prospects.  In
determining whether to convert the outstanding and unpaid Conversion Amount into
shares of Common Stock, the Holder has relied solely on the Holder’s own
knowledge and understanding of Guitammer-Nevada and its business based upon the
Holder’s own due diligence investigations and Guitammer-Nevada’s filings with
the Commission.
 
2.5           The Holder has carefully considered and has discussed with its
legal, tax, accounting and financial advisors, to the extent the Holder has
deemed necessary, the suitability to convert the outstanding and unpaid
Conversion Amount into shares of Common Stock for the Holder’s particular
federal, state, provincial, local and foreign tax and financial situation and
has independently determined that to convert the outstanding and unpaid
Conversion Amount into shares of Common Stock is a suitable investment for the
Holder.  The Holder understands that it (and not Guitammer-Nevada) shall be
responsible for the Holder’s own tax liability that may arise as a result of the
investment in the Common Stock or the transactions contemplated by this
Agreement.
 
2.6           The Holder acknowledges that an investment in the Common Stock is
speculative and involves a high degree of risk and that the Holder can bear the
economic risk of investing in the Common Stock, including a total loss of its
investment.  The Holder recognizes and understands that no federal, state,
provincial or foreign agency has recommended or endorsed the purchase of the
Common Stock.  The Holder acknowledges that it has such knowledge and experience
in financial and business matters that the Holder is capable of evaluating the
merits and risks of an investment in the Common Stock and of making an informed
investment decision with respect thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
3.            Miscellaneous.
 
(a)           Further Assurances.  At any time, and from time to time, after the
date hereof, each party will execute such additional instruments and take such
action as may be reasonably requested by another party to carry out the intent
and purposes of this Agreement.
 
(b)           Amendment.  This Agreement may be amended only in writing as
agreed to by all parties hereto.
 
(c)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been given if delivered in person, by fax
or sent by prepaid first class registered or certified mail, return receipt
requested to the address provided by one party to the other.
 
(d)           Recitals and Headings.  The above Recital clauses are contractual
and material parts of this Agreement. The section and subsection headings in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.
 
(e)           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
(f)           Binding Effect.  This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors and assigns.
 
(g)           Severability.  If any part of this Agreement is deemed to be
unenforceable, the balance of the Agreement shall remain in full force and
effect.
 
(h)           Applicable Law.  This Agreement shall be construed and governed by
the internal laws of the State of Nevada.
 
(i)             Jurisdiction and Venue.  Each party hereto irrevocably consents
to the jurisdiction and venue of the state or federal courts located in Delaware
County, State of Ohio, in connection with any action, suit, proceeding or claim
to enforce the provisions of this Agreement, to recover damages for breach of or
default under this Agreement, or otherwise arising under or by reason of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 
HOLDER: John Robison,
       
By:
/s/ John Robison     Joseph Albert  

 

THE GUITAMMER COMPANY, an Ohio corporation        
By:
/s/ Mark A. Luden     Mark A. Luden     Chief Executive Officer  

 
THE GUITAMMER COMPANY, a Nevada corporation
       
By:
/s/ Mark A. Luden      Mark A. Luden     Chief Executive Officer  

 
 
5

--------------------------------------------------------------------------------

 
 
 
EXHIBIT I
 
CONVERSION NOTICE
 
Reference is made to the Note Conversion Agreement entered into effective as of
the 30th day of June, 2012, by and between John Robison, The Guitammer Company,
an Ohio corporation and The Guitammer Company, a Nevada corporation.   In
accordance with and pursuant to such Agreement, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Agreement) of the Note
indicated below into shares of Common Stock par value $0.001 per share (the
“Common Stock”) of The Guitammer Company, a Nevada Corporation, as of the date
specified below.
 
Date of Conversion:
                         June 08, 2012   Aggregate Conversion Amount to be
converted:        $42,500  
Please confirm the following information:
 
Conversion Price:
At $.25 per share
 
Number of shares of common stock to be issued:
170,000

 
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
 
Issue to:
John Robison
                    Facsimile Number:       Authorization:
John Robison
    By:     /s/ John Robison    
Dated:    
06/22/2012

 
 
 
6

--------------------------------------------------------------------------------